Celanese Corporation December 2 Forward Looking Statements Reconciliation and Use of Non-GAAP Measures to U.S. GAAP Forward-Looking Statements This presentation may contain “forward-looking statements,” which include information concerning the company’s plans, objectives, goals, strategies, future revenues or performance, capitalexpenditures, financing needs and other information that is not historical information.When used in this release, the words “outlook,” “forecast,” “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,”“believes,” and variations of such words or similar expressions are intended to identify forward-looking statements.All forward-looking statements are based upon current expectations and beliefs and variousassumptions.There can be no assurance that the company will realize these expectations or that these beliefs will prove correct.There are a number of risks and uncertainties that could cause actual results to differmaterially from the forward-looking statements contained in this release.Numerous factors, many of which are beyond the company’s control, could cause actual results to differ materially from those expressed asforward-looking statements.Certain of these risk factors are discussed in the company’s filings with the Securities and Exchange Commission.Any forward-looking statement speaks only as of the date on which it ismade, and the company undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which it is made or to reflect the occurrence of anticipated orunanticipated events or circumstances. Reconciliation of Non-U.S. GAAP Measures to U.S. GAAP This presentation reflects five performance measures, operating EBITDA, affiliate EBITDA, adjusted earnings per share, net debt and adjusted free cash flow, as non-U.S. GAAP measures.Themost directly comparable financial measure presented in accordance with U.S. GAAP in our consolidated financial statements for operating EBITDA is operating profit; for affiliate EBITDA is equity in net earnings ofaffiliates; for adjusted earnings per share is earnings per common share-diluted; for net debt is total debt; and for adjusted free cash flow is cash flow from operations. Use of Non-U.S. GAAP Financial Information ►Operating EBITDA, a measure used by management to measure performance, is defined as operating profit from continuing operations, plus equity in net earnings from affiliates, other income and depreciation andamortization, and further adjusted for other charges and adjustments.We may provide guidance on operating EBITDA and are unable to reconcile forecasted operating EBITDA to a U.S.GAAP financial measurebecause a forecast of Other Charges and Adjustments is not practical.Our management believes operating EBITDA is useful to investors because it is one of the primary measures our management uses for itsplanning and budgeting processes and to monitor and evaluate financial and operating results.Operating EBITDA is not a recognized term under U.S. GAAP and does not purport to be an alternative to operatingprofit as a measure of operating performance or to cash flows from operating activities as a measure of liquidity.Because not all companies use identical calculations, this presentation of operating EBITDA may notbe comparable to other similarly titled measures of other companies.Additionally, operating EBITDA is not intended to be a measure of free cash flow for management’s discretionary use, as it does not considercertain cash requirements such as interest payments, tax payments and debt service requirements nor does it represent the amount used in our debt covenants. ►Affiliate EBITDA, a measure used by management to measure performance of its equity investments, is defined as the proportional operating profit plus the proportional depreciation and amortization of its equityinvestments.Affiliate EBITDA, including Celanese Proportional Share of affiliate information on Table 8, is not a recognized term under U.S. GAAP and is not meant to be an alternative to operating cash flow of theequity investments.The company has determined that it does not have sufficient ownership for operating control of these investments to consider their results on a consolidated basis.The company believes thatinvestors should consider affiliate EBITDA when determining the equity investments’ overall value in the company. ►Adjusted earnings per share is a measure used by management to measure performance.It is defined as net earnings (loss) available to common shareholders plus preferred dividends, adjusted for other chargesand adjustments, and divided by the number of basic common shares, diluted preferred shares, and options valued using the treasury method.We may provide guidance on an adjusted earnings per share basis andare unable to reconcile forecasted adjusted earnings per share to a GAAP financial measure without unreasonable effort because a forecast of Other Items is not practical.We believe that the presentation of thisnon-U.S.
